Title: III. DuSimitière’s Proposal, 20 August 1776
From: DuSimitière, Pierre Eugène
To: 


                        THE COAT OF ARMS OF THE STATES OF AMERICA
                        The Shield has Six quarters parti one, coupé two; to the first it bears or, a rose ennamelled Gules and argent, for England; to the Second, argent a thistle proper, for Scotland; to the third vert, a harp or, for Ireland; to the fourth azure, a flower de luce or for France; to the fifth or the Imperial Eagle Sable, for Germany; and to the Sixth or, the belgic Lyon Gules, for Holland. (These being the Six principal nations of Europe from whom the Americans have originated.) This Shield within a border gules entoire of thirteen Escutcheons argent linked together by a chain or, each charg’d with initial letters Sable, as follows.
                        1st NH. 2d MB. 3d RI. 4th C. 5th NY. 6th NJ. 7th, P. 8th, DC. 9th M. 10th, V. 11th. NC. 12th SC. 13th. G. for each of the thirteen Independent States of America.
                        Supporters, dexter, the Goddess Liberty in a corslet of armour, (alluding to the present times holding in her right hand the Spear and Cap, resting with her left on an anchor emblem of Hope. Senester an American Soldier, compleatly accoutred in his hunting Shirt and trousers, with his tomahawk, powder horn, pouch &c.  holding with [h]is left hand his rifle gun rested, and the Shield of the States with his right.
                        Crest. The Eye of Providence in a radiant Triangle [whose] Glory extend[s] over the shield and beyond the Supporters.
                        Motto. E PLURIBUS UNUM.
                        Legend. Round the whole atchievement. Seal of the united States of America. mdcclxxvi.
                    